Citation Nr: 0843391	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD) 
currently rated as 30 percent.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for coronary artery 
disease, status post myocardial infraction and bypass surgery 
as secondary to the service-connected type II diabetes 
mellitus and PTSD. 


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to September 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2004 and January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

The issues of entitlement to TDIU and service connection for 
coronary artery disease are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

PTSD is productive of depression, anxiety, flashbacks, 
intrusive thoughts, nightmares, irritability, difficulty 
sleeping, problems with concentration, problems maintaining 
personal relationships and homicidal ideations.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of August 2004 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until May 2008 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his disability on appeal and did so within one 
year of the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
disability rating resulting from the grant of service 
connection is proper, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 U.S.C.A. § 5103(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings were satisfied because the RO provided the veteran 
with the notice as to assignment of disability ratings 
applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records, VA outpatient medical treatment records and 
private medical treatment records have been obtained.  The 
veteran was afforded VA examinations.  The Board notes that 
the February 2008 VA examination report notes the veteran is 
receiving Social Security Administration (SSA) disability.  
However, a May 2008 request for SSA medical records yielded a 
response from the SSA that there were no medical records as 
the veteran had not filed for disability benefits.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability  
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing  
his symptomatology with the criteria set forth in the  
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the  
disability picture more nearly approximates the criteria  
required for that evaluation; otherwise, the lower rating  
will be assigned.  38 C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's PTSD has not significantly changed and a 
uniform evaluation is warranted.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2008), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2008).

Once a veteran has been awarded service connection for a 
disease or disorder, VA will assign the veteran an 
appropriate disability rating after referring to the schedule 
of ratings for reductions in earning capacity for the 
specific injury or disability. See38 U.S.C. § 1155.  The 
rating is based, as far as practicable, upon the average 
impairments of earning capacity, in civil occupations, 
resulting from such injuries. Id.  The Secretary has 
promulgated regulations to implement assignment of an 
appropriate disability rating.  See generally38 C.F.R. Pt. 
4.  In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms. See38 C.F.R. § 4.126 (2001).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  Where there is a question as to which of two 
evaluations to apply, the Board will assign the higher rating 
if a veteran's disability more closely resembles the criteria 
for the higher rating; otherwise the lower rating will be 
assigned. See38 C.F.R. § 4.7 (2001). 

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation. This 
construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV. See38 C.F.R. § 4.126 (2001).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v.Principi, 16 Vet. App. 436 (1992). 

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2008). 

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

VA outpatient treatment records of October 2001 note the 
veteran reported having anxiety and having bad relationships.  
Possible PTSD was noted.

A VA examination report of September 2004 notes the veteran 
reported nightmares about once a week; nervous feelings; 
nights when he wakes up in sweats; startled reaction when he 
hears loud noises; feelings of avoidance of large crowds; 
hyper-alertness; problems concentrating; problems with 
emotional numbing and emotional constriction; problems with 
intimacy; and difficulty holding jobs and relationships.  He 
reported having been married 6 times, including twice to his 
second wife, and being married to his current wife for 12 
years.  Mental status examination revealed a well-groomed 
superficially jolly individual who did not appear overtly 
distressed until he started talking about Vietnam and 
recalling his friend being killed, at which time he teared 
up.  He denied delusions or hallucinations.  There was no 
intent to harm himself or others.  He was oriented in all 
spheres; memory was intact; and, speech was logical and goal-
oriented although somewhat terse.  He was guarded with his 
feelings and did not seem to have access to his emotions.  He 
reported problems with anxiety and appeared somewhat anxious, 
but denied panic attacks.  He did not have significant 
problems with impulse control.  Personal hygiene was good and 
he appeared able to attain the basic activities of daily 
living.  It was noted he uses alcohol.  He reported 
significant problems with anger and disregard for authority.  
It was noted he reported problems with nightmares, insomnia, 
hypervigilence, exaggerated startled response, anxiety, 
emotional numbing, avoidance of crowds and Vietnam triggers, 
and distress when reminded of Vietnam.  He was diagnosed with 
PTSD and chronic alcohol abuse secondary to effort to cope 
with anger and stress.  GAF score was 55.

Counseling records from the Veterans Center of October 2005 
note that the veteran reported elevated anxiety, nightmares, 
difficulty with relationships, anger, intrusive thoughts and 
problems with sleeping.  He reported being married five 
times, having an OK relationship with his current spouse and 
daughter, and a strained relationship with his son.  He noted 
mood changes.  

VA outpatient treatment records of December 2005 note the 
veteran reported being depressed, drinking too much, 
intrusive thoughts of Vietnam, and increased irritability.  
He denied serious neurovegetative symptoms of depression, 
psychosis or suicidal ideations.  He reported having numerous 
jobs and not being able to hold anything too long.  He was 
adequately groomed and had good eye contact.  He was 
cooperative.  He was mildly depressed if at all with full 
range of affect.  His speech was normal, and memory and 
sensorium were grossly fully intact.  There was no overt 
psychosis, paranoia, or delusions.  Thought process was 
logical and generally goal-directed without derailment or 
loose associations.  He denied any suicidal or aggressive 
ideations or intent.  GAF score was noted at 55.

In April 2006 he reported having relationship problems and 
trying not to break the relationship.  He reported he tries 
to keep from being critical of his spouse and family members, 
but that his anxiety overrules him and often leads to 
discord.  

A private psychiatric evaluation of June 2006 noted the 
veteran was very dysphoric and a little bit intrusive.  He 
had lots of sights, sounds and smells flashbacks which were 
documented by his war and military records.  He was 
cognitively intact with fairly good judgment and insight but 
remained somewhat isolative because of his flashbacks and not 
wanting to be around groups of people .  He reported 
exaggerated startle responses and road rage.  He was 
diagnosed with PTSD and assigned a GAF score of 35/40.  

A VA examination report of June 2006 notes the veteran 
reported that he was not sure if his medication helped with 
his symptoms but that talking to counselors at the Vet Center 
helped him.  He reported problems sleeping; tends to be 
anxious often; and, nightmares about four times a week.  The 
examiner noted that the veteran had problems reporting his 
symptoms which led the examiner to be skeptical about his 
PTSD.  Mental status examination showed the veteran to be 
anxious, hyperactive and moving from subject to subject 
without notice.  He was difficult to follow.  He was fairly 
superficial; thought process was logical, coherent and 
relevant; he was articulate, verbal, well dressed and overall 
mentally intact; he was generally cooperative although 
somewhat vague and evasive; social skills were good; and he 
appeared intelligent with speech which was well understood.  
He was well oriented to time, place, person and situation.  
His affect was spontaneous and reasoning good.  Frontal 
general information was good; there was no psychomotor 
slurring or gravitation; verbal comprehension was good; 
concentration and memory were good; his sensorium was clear; 
and he denied having head trauma, seizures or a stroke.  He 
reported occasional panic attacks  He reported insomnia and 
depression; stated he has crying spells with regard to 
thoughts of Vietnam; he has adhedonia and nightmares four 
times a week; he has obsessional ideations as well as anger 
control problems; he denied psychotic symptoms and suicidal 
ideas; and admitted to some homicidal ideas without any 
intent.  The examiner noted the veteran had some significant 
problems with social relationships including his difficulties 
in commitments in his marriages.  He indicated he had 
abandoned all of his marriages.  The examiner noted that the 
veteran was a bit vague when describing his PTSD symptoms and 
that in his opinion, he was no worse than at the last VA 
examination of September 2004.  The overall profile of  
Minnesota Multiphasic Personality Inventory-2 test was 
invalid with an extremely exaggerated response.  He was 
diagnosed wit PTSD and assigned a GAF score of 55.  Alcohol 
abuse was also noted with a GAF score of 55.  

A September 2006 letter from the veteran's private 
psychiatrist notes that the veteran continues to experience 
sever impairment of his social relationships and recurrent 
intrusive thoughts and nightmares.  It was noted his wife was 
very concerned about his safety and his ability to sleep at 
night and his checking rituals.  It was noted he had been 
taking Lexapro for his symptoms and that his overall rating 
was more in the 30-35 range.  

VA outpatient treatment records of April 2007 note that the 
veteran was fully alert and oriented times three; he was 
cooperative with fair self care and hygiene; he avoided eye 
contact; and had mild agitation.  Speech had low tone and 
volume; mood was subjectively angry and upset and objectively 
irritable, depressed, anxious and agitated.  He had no plans 
or thoughts of self harm or harm to others.  Affect was 
appropriate and congruent with restricted range and 
reactivity without lability.  Thought process was goal 
oriented with tight associations.  Thought content was 
anxious and depressive cognition of moderate severity with 
prominent themes of helplessness, hopelessness, and worries 
about future health and finances with anger about war, 
intrusive memories of combat with nightmares and flashbacks.  
Attention and concentration were impaired.  Cognition was 
grossly intact and, insight and judgment were fair.  He 
experienced anger, survivor's guilt, amotivation, anhedonia 
and anergia.  It was noted the veteran had a long standing 
history of chronic PTSD with fluctuating symptoms of moderate 
to severe PTSD with mixed symptoms of anxiety and depression.  
There were no suicidal ideations homicidal ideations or 
pshychotic symptoms.  He was assigned a GAF score of 45-55.  

In August 2007 he was noted to have a significant but mild 
improvement of his PTSD with fluctuating symptoms from 
moderate to severe.  His GAF score was 45-55.

In December 2007 it was noted the veteran had recently 
increased his dosage of Zoloft to two pills a day which 
produced improvement of symptoms.  He reported he felt his 
symptoms were better, particularly his anger, irritability 
and nightmares.  He was oriented times three and cooperative 
with fair self care and hygiene.  He avoided eye contact.  
His speech showed improving tone and volume.  His mood was 
subjectively better, and objectively improving in 
irritability, depression and anxiety with no thoughts and 
plans of self harm or harm to others.  Affect was appropriate 
and congruent with improving range and reactivity without 
liability.  Thought process was goal oriented with tight 
associations.  He showed anxious cognition of moderate 
severity with prominent themes of helplessness and worries of 
his health, his mother's health and the future.  He continued 
to experience intrusive thoughts, flashbacks, and nightmares.  
There was no evidence of inappropriate guilt, psychotic, 
manic or obsessive symptoms, or somatic preoccupations.  
Cognition was grossly intact; attention and concentration 
were improving; and, insight and judgment were fair.  He was 
assigned a GAF score of 45-55.  

A VA examination report of February 2008 notes the veteran 
reported trouble sleeping including initial and middle 
insomnia.  He reported getting 5-6 hours of sleep in a day.  
He stated he patrols the house at night and is hypervigilant.  
He reported problems with crowds; anger problems and road 
rage; problems getting along with others; irritability; 
nightmares some of which are of Vietnam; and, feelings of 
nervousness and shakiness when he watches news of the war.  
He reported his main problem in maintaining jobs has been 
getting along with others.  He has had 18 jobs total, with 
the longest lasting 17 years.  He has a couple of friends 
from the veterans groups with whom he socializes 2-3 times a 
week.  He had 6 marriages the longest of which is his current 
marriage which has been "on and off."  He is not very 
motivated and is withdrawn from people.  The veteran 
presented himself poorly dressed and groomed.  He was 
unshaven and somewhat disheveled.  Social skills were fair to 
poor.  Intelligence was noted to have been previously 
measured to be of superior range.  Thought process was a bit 
scattered but overall logical and coherent.  He was depressed 
and somewhat restless during the examination.  He was well 
oriented to time, place, person and situation.  Reasoning and 
judgment were fair.  He reported problems with concentration, 
short term memory and long term memory.  He reported anxiety, 
nightmares, anger and irritability as well as a great deal of 
depressed mood which has slowly increased over the years.  He 
denied any psychosis, suicidality or homicidally.  The 
examiner estimated that the currently reported symptoms would 
have a moderate impact on occupation functioning.  He further 
noted the veteran was showing signs of moderate impact on 
social functioning.  A GAF score of 55 was noted.  The 
examiner noted that the veteran showed a recent onset of 
depressive disorder.  He further noted there were some 
concerns of an exaggerated reporting of symptoms by the 
veteran and that review of his records showed some 
improvement in his symptoms which has remained stable since 
his last examination with no significant worsening of 
symptoms.  It was noted his depression had worsened somewhat 
although this was due to non-military stressors.  

After a careful review of the evidence of record the Board  
finds that the veteran's disability most closely approximates 
an evaluation of 70 percent for PTSD.  The evidence does show 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  The reported GAF scores range from 30-55.  The Board 
notes that while the veteran's GAF scores have at times been 
reported as 55- in VA treatment records and at the VA 
examinations of 2004, 2006 and 2008- additional VA outpatient 
treatment records mostly recorded GAF scores to range from 
45-55 and private treatment records have noted scores of 30-
35 and 35-45 around the same time.  Private medical treatment 
records of 2006 note the GAF scores to be 30-35 and 35-45.  
In 2007 VA outpatient treatment records consistently note GAF 
scores to range between 45-55.  While there may have been 
three mental health visits where the reported GAF scores were 
55, the majority of the GAF scores have been reported between 
45 and 55 which indicate serious symptoms.  Furthermore, the 
Board notes that the evidence of record reveals complaints of 
depression, anxiety, flashbacks, intrusive thoughts, 
nightmares, irritability, problems with anger, difficulty 
sleeping, and problems maintaining relationships.  While he 
has denied hallucinations and delusions, he has exhibited 
poor concentration at times, problems with long and short 
term memory, and, fair insight and judgment.  He has also 
exhibited poor hygiene.  Furthermore, he has reported 
homicidal ideations despite a lack of intent.  His PTSD has 
been described to exhibit symptoms which are moderate to 
severe.  In light of the foregoing, the Board  concludes that 
the veteran's PTSD is most appropriately evaluated as 70 
percent disabling.  The Board notes that the Court has 
observed that the criteria for a 70 percent rating are met if 
there are deficiencies in most areas such as work, school, 
family relations, judgment,  thinking, and mood, and this is 
essentially in accord with the criteria presented in the 
Rating Schedule.  See Bowling v. Principi, 15 Vet. App. 1, 
11-14 (2001).  Such is the case with the veteran.  

While the evidence shows that the veteran's symptoms are 
severe, the veteran's overall disability picture is best 
represented by a 70 percent evaluation.  The evidence does 
not show total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
veteran has been able to function despite his symptoms, and 
examiners have consistently described the veteran as alert 
and well-oriented and speech has mostly been normal.  
Further, there has been no showing of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or 
disorientation to time or place.  While the veteran was noted 
to have some homicidal thoughts, he denied plans of the same.  
The veteran was consistently noted to be oriented as to 
person, time, situation and place.  

In reaching the decision to assign no more than a 70 percent 
evaluation for PTSD the Board has considered the private 
evidence to include GAF scores of 30 and 35.  We assume that 
the examiner is competent.  However, a GAF score contemplates 
some impairment in reality testing or communication (e.g., 
speech is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  The examiner although noting 
dysphoric mood, established that the veteran was cognitively 
intact and had fairly good judgment and insight.  The 
September 2006 private statement contains minimal findings.  
We conclude that the GAFs of 30 and 35 are of less probative 
value than the GAFs assigned by VA.  Generally the VA GAFs 
include more thorough findings and are far better reasoned.  
Even if the private psychiatrist is a treatment provider, VA 
is not required to give a physician's opinion any added 
weight solely because he/she is a treating physician.  See 
White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  It is also not 
error for the Board to favor one medical expert's opinion 
over another when such opinion is better reasoned and is more 
consistent with the total record.  See Owens v. Brown, 7 VA 
429, 433 (1995).  

For the foregoing reasons, the Board finds that an evaluation 
in excess of 70 percent is not warranted.

The Board notes that at two of the VA examinations, June 2006 
and February 2008, the examiners expressed concern that the 
veteran may be exaggerating his symptoms or that he was 
unable to report his symptoms which put into doubt the PTSD 
and assigned GAF scores of 55.  Nonetheless, the Board finds 
that the reported objective symptoms most closely approximate 
symptoms which show social and occupations impairment with 
deficiencies in most areas.  The examiners reported objective 
symptoms of flashbacks, nightmares, problems sleeping., 
problems maintaining relationships, anger control problems, 
homicidal ideations and irritability.  It was noted the 
veteran had been married 6 times.  Overall, the Board finds 
that despite the examiner's reservations and the assigned GAF 
scores at those examinations, the overall picture of the 
objective symptoms noted more closely approximate a 70 
percent evaluation.  

Finally, the Board notes that the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the veteran as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1) (2008).  The evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that, although the veteran 
has reported he has been unable to maintain work due to his 
PTSD symptoms, there has been no showing that his disability 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In fact, it was noted 
that while he has held 18 jobs since separation from service, 
the longest he was able to hold for 17 years.  In the absence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, although the veteran is not shown to be totally 
incapacitated from a social and industrial standpoint because 
of his PTSD symptomatology, the Board finds that the 
symptomatology picture is reasonably indicative of severe 
impairment.  The evidence reflects findings which most 
closely approximate a 70 percent evaluation.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

The Board notes that the veteran is claiming service 
connection for coronary artery disease as due to his service 
connected type II diabetes mellitus.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(b).  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   

In a March 2004 letter, the veteran's private physician 
stated that the veteran's diabetes was "the main 
contributing factor to his sustaining recurrent coronary 
artery disease."  It appears that the veteran's physician is 
stating that the veteran's coronary artery disease is being 
aggravated by his service-connected diabetes.  However, the 
physician did not provide the base level of the coronary 
artery disease and the level of additional impairment which 
the diabetes causes.  Furthermore, while at the VA 
examination of July 2003 the examiner provided an opinion 
that the veteran's diabetes did not cause his coronary artery 
disease, an opinion as to aggravation was not rendered.  
Therefore, an opinion is needed in regards to the level of 
aggravation, if any.

The July 2003 examiner also noted questionable blood pressure 
and he thought that pressure fluctuated due to the veteran's 
anxiety.  This statement must be clarified.  

The Board further notes that the issue of entitlement to TDIU 
is inextricably intertwined with the issue of service 
connection for coronary artery disease and further 
development and adjudication of the veteran's claim may 
provide evidence in support of his claim for TDIU.  Moreover, 
the Board finds that additional development is needed before 
the Board can adjudicate the claim for TDIU.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008). Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

At VA examinations of February 2008 the veteran was noted not 
to actually do any work and that his current income was based 
on SSA disability and $500 from rental propertied.  However, 
none of the examiners provided an opinion concerning the 
impact the veteran's service-connected disabilities have on 
his ability to secure and maintain gainful employment.  
Furthermore, in his application for TDIU of March 2006 the 
veteran stated he last worked in 2000 as a casino owner.  As 
noted previously, while the veteran has reported receiving 
SSA disability benefits, a request for medical records form 
the SSA of May 2008 yielded a response from the SSA that 
there were no medical records as the veteran had not filed 
for disability benefits.  The Board finds that the veteran 
should be afforded an appropriate VA examination to determine 
whether he is unable to secure or maintain gainful employment 
as a result of his service-connected disabilities.  See 
Friscia, supra.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request an opinion 
from a VA examiner as to whether the 
veteran's service connected type II 
diabetes mellitus has aggravated his 
coronary artery disease.  The examiner 
should also address whether there is 
any relationship to the service 
connected PTSD.  The claims file must 
be made available to the examiner.  If 
the examiner finds that the veteran's 
coronary artery disease has been 
aggravated by the veteran's service 
connected type II diabetes mellitus, 
the examiner should specifically state 
the base level of the coronary artery 
disease and the level of additional 
impairment caused by the service 
connected type II diabetes mellitus.  A 
rationale should be provided for all 
opinions rendered.  

2.  After completing the above 
requested development, the AOJ should 
schedule the veteran for an appropriate 
VA examination to determine the effect 
of his service-connected compensable 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the veteran is unable to secure or 
maintain substantially gainful 
employment solely as a result of his 
service connected disabilities, 
including coronary artery disease if it 
is found that it was aggravated by a 
service connected disability.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


